In an action to recover damages for personal injuries, the defendant New York City Transit Authority appeals from an order of the Supreme Court, Richmond County (Cusick, J.), dated July 10, 1997, which denied its motion for summary judgment dismissing the complaint insofar as asserted against it on the ground that the plaintiff had not sustained a serious injury as defined by Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The medical evidence submitted by the appellant failed to establish a prima facie case that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see, Mendola v Demetres, 212 AD2d 515). O’Brien, J. P., Ritter, Friedmann and Goldstein, JJ., concur.